961 A.2d 1227 (2008)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Thavirak SAM, Petitioner.
No. 144 EM 2008.
Supreme Court of Pennsylvania.
November 26, 2008.

ORDER
PER CURIAM.
AND NOW, this 26th day of November 2008, the Application for Stay Pending Filing of (and Decision on) Petition for Writ of Certiorari is hereby DENIED with respect to appellee's counsel's request for a stay of this Court's order of July 22, 2008. See Commonwealth v. Sam, ___ Pa. ___, 952 A.2d 565 (2008). Appellee's counsel's alternative request is GRANTED such that the Court of Common Pleas of Philadelphia County is directed to return the record to this Court to permit compliance with Pa.R.A.P. 2572(b). The record shall be remanded on Wednesday, February 25, 2009 unless the Prothonotary receives notice prior to that date that petitioner has filed a jurisdictional statement or a petition for a writ of certiorari in the Supreme Court of the United States. See Pa.R.A.P. 2572(b). Until the record is remanded, no medication shall be involuntarily administered upon appellee.